 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        JOHN KIM,
 8                             Plaintiff,
                                                         C18-31 TSZ
 9           v.
                                                         MINUTE ORDER
10      SANOFI PASTEUR INC.,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)    By Minute Order entered November 16, 2018, docket no. 39, the Court
14
     directed defendant to provide for in camera review two (2) emails in hardcopy form
     identified as Bates Nos. SANOFI000665, SANOFI001094, SANOFI001077, and
15
     SANOFI001078. In addition to these emails, defendant has filed under seal fifteen (15)
     pages of materials identified as Bates Nos. SANOFI000666-67, SANOFI001079-90, and
16
     SANOFI001095, docket no. 40. On or before December 3, 2018, defendant shall file a
     supplemental response, not to exceed eight (8) pages in length, indicating (i) whether
17
     the documents identified as Bates Nos. SANOFI000666-67, SANOFI001079-90, and
     SANOFI001095 have been produced to plaintiff; (ii) if they have not been produced, why
18
     they do not appear on defendant’s revised hardcopy privilege log, Ex. 9 to Minear Decl.
     (docket no. 36); and (iii) the position, title, or role of each author and recipient for each
19
     document submitted under seal as to which defendant asserts a privilege, as well as the
     context in which each item was prepared and distributed.
20
          (2)    On or before December 7, 2018, plaintiff may file a supplemental reply, not
21 to exceed five (5) pages in length. The deferred portion of plaintiff’s motion to compel
   production, docket no. 30, is RENOTED to December 7, 2018.
22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 20th day of November, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
